Citation Nr: 0806969	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-00 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.

2.  Entitlement to a compensable disability evaluation for 
service-connected postoperative hemorrhoids and anal fissure.

3.  Entitlement to a compensable disability evaluation for 
service-connected laceration scar of the anterior scalp.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally requested that he be afforded a Travel 
Board hearing at the time he submitted his substantive appeal 
in November 2005.  The veteran was scheduled for a hearing on 
July 31, 2007.  The RO wrote to the veteran to provide the 
date and time for the hearing in June 2007.  The record 
indicates that the veteran failed to report for the hearing.

The veteran contacted the Board in January 2008.  He noted 
that he was said to be scheduled for a hearing on July 31, 
1997, but that he never received notice of the hearing.  The 
veteran said he would have reported for the hearing had he 
received the notice.

The Board notes that the June 2007 notice letter was sent to 
an incorrect address.  The address used is not identifiable 
as one used by the veteran during the pendency of his current 
claim and appeal.  The notice letter was returned to the RO 
with a notation of "not at this address" in July 2007.

The veteran's January 2008 letter uses the same address that 
he used when he originated his claim in September 2004.  As 
the notice letter was sent to an incorrect address, at no 
fault of the veteran, his hearing must be rescheduled.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He should be given an opportunity 
to prepare for the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


